                 Case 1:20-cv-01232-ELH Document 87 Filed 03/16/21 Page 1 of 3




                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND

          CHAMBERS OF                                                                             101 WEST LOMBARD STREET
        J. MARK COULSON                                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                        Phone: (410) 962-4953
                                                                                                       Fax: (410) 962-4953




                                                           March 16, 2021

                                         LETTER TO ALL COUNSEL OF RECORD

               Re:     Management and Construction Services, LLC v. Sayers Construction, LLC et al
               Civil No.: 1:20-cv-01232-ELH

      Counsel:

              Judge Hollander has referred this case to me for discovery and all related scheduling. (ECF
      No. 79). Before the Court is Plaintiff Management and Construction Services, LLC’s (“MCS”)
      Motion to Expand Written Discovery (ECF No. 77) wherein Plaintiff seeks to expand the permitted
      number of Requests for Production and Requests for Admission beyond thirty (30) as set forth in
      this Court’s Local Rule 104.1. (D. Md. 2018). Defendant Sayers Constructions, LLC (“Sayers”)
      opposes the requested expansion. (ECF No. 84). At the Court’s request, MCS filed a reply
      memorandum addressing how, if at all, the dispute was affected by interim discussions between
      the parties. (ECF No. 86). To date, Sayers has failed to provide substantive responses to either
      the Requests for Production or Admission, instead lodging objections including that the number
      of requests in both categories exceeded thirty.1 (ECF Nos. 77-1 and 77-2).

             The Court held a conference call with counsel on March 16, 2021 to address these issues
      and some additional discovery and scheduling issues raised by the parties. MCS’ motion (ECF
      No. 77) is granted as modified below. The Court also summarizes other decisions raised during
      today’s conference call.

               MCS correctly points out that Local Rule 104.1 gives the presiding judge (or, in this case,
      her designee) the discretion to expand these numerical limits. (ECF No. 77 at 4). This recognizes
      that this Court handles a wide variety of cases of differing complexity, making a “one size fits all”
      approach impossible. Nonetheless, even where an expansion may be appropriate, this Court (and
      the parties) always have the responsibility to administer rules to “secure the just, speedy, and
      inexpensive determination of every action.” Fed. R. Civ. P. 1.


      1
        Defendants’ objections to the Requests for Admission focused on this numerical argument. Defendants’ objections
      to the Requests for Production included other general objections such as privilege, overbreadth, burden, vagueness,
      and “not reasonably calculated to lead to the discovery of admissible evidence” (which, the Court notes, has not been
      part of the Federal Rules of Civil Procedure since the 2015 Amendments).

                                                               1
          Case 1:20-cv-01232-ELH Document 87 Filed 03/16/21 Page 2 of 3



        The Court has carefully reviewed the Second Amended Complaint (ECF No. 57), Answer
and Counterclaim (ECF No. 75), and the discovery at issue. (ECF Nos. 77-1 and 77-2). The Court
agrees that this matter, involving up to seven different disputed projects as outlined in the nearly
240 paragraph Second Amended Complaint, is sufficiently complex to allow for additional
document requests. Similarly, the additional Requests for Admission will be allowed as that
discovery device has the added benefit of streamlining the issues in dispute for both sides and
reducing the need for other types of discovery, including potentially the number and duration of
depositions. The Court also notes that MCS in the conference call with the Court has further
reduced the expansion originally sought, now seeking forty (40) Requests for Production and sixty
(60) Requests for Admission, and the Court grants this expansion. Of course, Sayers will be
granted the same expansion if desired.

        During the conference call, the Court also overruled Sayers’ objection to the number of
interrogatories.2 Sayers agreed that it could provide substantive responses to the interrogatories
by March 19, 2021, and they are ordered to do so.

        Finally, both parties raised concerns about the impending May 2021 discovery deadline.
The parties did engage in private mediation (which is always encouraged), resulting in a de facto
stay of discovery. The Court agrees that a reasonable extension is appropriate. The parties should
confer and present a joint proposal to the Court.

         Though not (yet) raised by the parties for resolution, the Court will offer guidance for the
parties’ consideration as they proceed with discovery. Despite its factual complexity, the case
centers on nonpayment for work performed on certain specified shared projects, with the
justification for withholding payment being that Plaintiff allegedly performed unauthorized
medium and high voltage electrical work that Defendants themselves could have performed more
economically, and that the work so performed was nonconforming. As Plaintiff did (for example)
in Requests 29-39, the discovery should, to the extent possible, be specifically tailored to collecting
information along those lines. By contrast, discovery requests seeking information that “concerns,
refers, or relates to” essentially any allegation in the complaint or counterclaim or similar non-
specific requests are difficult to respond to. Sayers should do its best with such requests, but the
Court will not subject Sayers’ responses to such requests to tremendous scrutiny given their
generalized nature.

        For their part, Defendants will not be allowed to avoid discovery based solely on general
boilerplate objections. Allegations of burden should be detailed and specific. Assertions of
privilege should be accompanied by a compliant privilege log describing any relevant documents
withheld on that basis. (Concerns of inadvertent waiver can be assuaged by joint submission of a
FRE 502(d) order.) If objections are asserted, the responses should make clear whether any
information has been withheld based on the objection, rather than making Plaintiff and the Court
guess by attempting to hedge any production with the impermissibly obscuring phrase
“notwithstanding these objections….”



2
 There was some disagreement as to how many interrogatories were propounded by MCS given a lack of consensus
about whether some contained discreet subparts that should be counted against the total.

                                                     2
          Case 1:20-cv-01232-ELH Document 87 Filed 03/16/21 Page 3 of 3



         Accurate and complete discovery responses are not only a responsibility of counsel and
their client, but also an opportunity for counsel and their client. It is one of the rare times during
the uncertainty of litigation where counsel can tell their client’s story in precisely the most
persuasive way possible. Discovery also presents counsel with the opportunity to have frank
discussions with their clients so as to assess what precise documents and testimony are available
to support their case, and to surface challenges in the case that need to be addressed.

        The Court strongly suspects given the high caliber of counsel involved and the parties’
industry expertise and long history of dealing with each other that there could largely be agreement
on what information and documents are relevant to deciding this dispute. In fact, the parties may
well have marshalled some of it in preparing for their intervening mediation. It will be a far more
efficient process if counsel works together collaboratively in facilitating that exchange. To the
extent Court intervention is needed, the parties should follow the process outlined in this Court’s
memorandum regarding discovery (ECF No. 80).

       Despite the informal nature of this letter, it is an Order of the Court and the Clerk is directed
to docket it as such.

                                                Sincerely yours,

                                                       /s/
                                                J. Mark Coulson
                                                United States Magistrate Judge


cc: The Honorable Ellen L. Hollander




                                                   3
